   Case: 1:20-cr-00142-DRC Doc #: 13 Filed: 11/20/20 Page: 1 of 3 PAGEID #: 62




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

UNITED STATES OF AMERICA,              :
                                       :
             Plaintiff,                :
                                       :
             vs.                       :        Case No. 1:20-cr-142
                                       :
ALEXANDER (“P.G.”) SITTENFELD,         :        JUDGE DOUGLAS R. COLE
                                       :
             Defendant.                :


                          MOTION TO WITHDRAW AS COUNSEL


      Now comes Counsel for Defendant Alexander (aka P.G.) Sittenfeld (“Sittenfeld”),

Diane M. Menashe, and hereby asks this Court to permit her, pursuant to S.D. Ohio

Crim. R. 83.4(c)(2), to withdraw as counsel. The reason for this request is more fully

stated in the attached memorandum in support.

                                       ICE MILLER, LLP

                                       Respectfully submitted,

                                       /s/ Diane M. Menashe
                                       Diane M. Menashe (0070305)
                                       Ice Miller, LLP
                                       250 West Street, Suite 700
                                       Columbus, Ohio 43215
                                       Telephone: (614) 221-6500
                                       Facsimile: (614) 222-3468
                                       E-mail: Diane.Menashe@icemiller.com

                                       COUNSEL FOR DEFENDANT
    Case: 1:20-cr-00142-DRC Doc #: 13 Filed: 11/20/20 Page: 2 of 3 PAGEID #: 63




                             MEMORANDUM IN SUPPORT

       On November 16, 2020, undersigned counsel was retained by Sittenfeld. On

November 19, 2020, undersigned counsel and Sittenfeld appeared at the initial hearing

and arraignment. The following day, on November 20, 2020, it became apparent, based

on ongoing communication between undersigned counsel and Sittenfeld, that there is a

breakdown in attorney-client communication. At this time, the attorney-client relationship

is irreparable.

       Under, S.D. Ohio Crim. R. 83.4(c)(2), a motion to withdraw shall meet the

following requirements:

       (1) it must be served upon the client, and the certificate of service must so
       state; (2) it must assert that good cause, as defined by the Rules of
       Professional Conduct, exists to permit the withdrawal; and (3) it must be
       accompanied by an affidavit or other evidence supporting the assertion of
       good cause. If the evidence relied upon in support of the motion would be
       detrimental to the client’s interest if disclosed to the other parties, the
       withdrawing attorney shall move for an order that the evidence be filed in
       camera and under seal.

       Based upon the foregoing it would be impossible for undersigned counsel to

continue with representation of Sittenfeld. Therefore, having shown good cause,

provided evidence by way of a memorandum in support of this motion, and having

served this motion upon the client, Sittenfeld, undersigned counsel moves this Court to

withdraw and respectfully requests this Court to grant the same.

                                         ICE MILLER, LLP

                                         Respectfully submitted,

                                         /s/ Diane M. Menashe
                                         Diane M. Menashe (0070305)
                                         Ice Miller, LLP
                                         250 West Street, Suite 700
                                         Columbus, Ohio 43215



                                            2
   Case: 1:20-cr-00142-DRC Doc #: 13 Filed: 11/20/20 Page: 3 of 3 PAGEID #: 64




                                         Telephone: (614) 221-6500
                                         Facsimile: (614) 222-3468
                                         E-mail: Diane.Menashe@icemiller.com

                                         COUNSEL FOR DEFENDANT




                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing Motion to Withdraw as Counsel was

delivered on the 20th day of November 2020 by the Clerk’s ECF/CM electronic

transmission system to the following:

Emily Glatfelter
Assistant United States Attorney
emily.glatfelter@usdoj.gov

Matthew Singer
Assistant United States Attorney
matthew.singer@usdoj.gov

And by regular U.S. Mail to Defendant, Alexander (P.G.) Sittenfeld, at his address of:

Alexander “P.G.” Sittenfeld
1854 Keys Crescent
Cincinnati, Ohio 45206




                                         ICE MILLER, LLP

                                         Respectfully submitted,

                                         /s/ Diane M. Menashe
                                         Diane M. Menashe (0070305)




                                            3
